TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-10-00693-CV




                                       In re Eric Nathan Ivey




                      ORIGINAL PROCEEDING FROM COMAL COUNTY



                             MEMORANDUM OPINION


               Eric Nathan Ivey, an inmate appearing pro se, has filed a petition for writ of

mandamus seeking to compel the trial court to dismiss the pending charges against him for violation

of the Interstate Agreement on Detainers (“the IAD”). See Tex. Code Crim. Proc. Ann. art. 51.14

(West 2006). Ivey is currently incarcerated in Florida on a federal offense, but has a state jail felony

charge pending against him in the district court of Comal County. While in federal prison, Ivey

requested that his Comal County case be resolved pursuant to the IAD. Article III of the IAD

provides that when an inmate has criminal charges pending against him in another state or federal

jurisdiction, the inmate


       shall be brought to trial within 180 days after he shall have caused to be delivered to
       the prosecuting officer and the appropriate court of the prosecuting officer’s
       jurisdiction written notice of the place of his imprisonment and his request for a final
       disposition to be made of the indictment, information, or complaint.
Id. at Art. III(a). Failure to comply with the 180-day timeline of the IAD results in dismissal of the

pending charges with prejudice. Id. at Art. III(d).

               An inmate is not entitled to mandamus relief dismissing the charges against him

under the IAD if he fails to demonstrate compliance with the IAD’s requirements. See In re Cantu,

No. 04-09-00527-CR, 2009 Tex. App. LEXIS 7965, at *2 (Tex. App.—San Antonio Oct. 14, 2009,

orig. proceeding) (mem. op.); In re Montgomery, No. 12-09-00115-CR, 2009 Tex. App. LEXIS

3092, at *3 (Tex. App.—Tyler May 6, 2009, orig. proceeding) (mem. op.); In re Hembree,

No. 07-05-00320-CV, 2005 Tex. App. LEXIS 7826, at *2 n.2 (Tex. App.—Amarillo Sept. 23, 2005,

orig. proceeding) (mem. op.); see also Burton v. State, 805 S.W.2d 564, 575 (Tex. App.—Dallas

1991, pet. ref’d) (holding that 180-day timeline never began to run because appropriate court

was not notified).

               Here, Ivey’s request for adjudication under the IAD was not delivered to the

“appropriate court of the prosecuting officer’s jurisdiction” as required. Tex. Code Crim. Proc. Ann.

art. 51.14, Art. III(a). Ivey’s request was forwarded to the county court clerk in Comal County,

rather than the district clerk.1 Because the appropriate court was not notified, the 180-day timeline

of the IAD never began to run. See Burton, 805 S.W.2d at 575; see also State v. Votta, 299 S.W.3d
130, 133, 137 (Tex. Crim. App. 2009) (holding that inmate was not entitled to dismissal of charges

where IAD request was sent to county court, rather than district court where charges were pending).




       1
        The certified mail receipt indicates that the request was mailed to Joy Streater, Comal
County Clerk, at 150 N. Seguin Avenue, Suite 101, in New Braunfels. The office of the Comal
County District Clerk, Kathy Faulkner, is located at 150 N. Seguin Avenue, Suite 304.

                                                  2
As a result, Ivey is not entitled to mandamus relief compelling dismissal of the charges against him

under the IAD. The petition for writ of mandamus is denied. See Tex. R. App. P. 52.8(a).




                                              ___________________________________________

                                              Diane M. Henson, Justice


Before Chief Justice Jones, Justices Puryear and Henson

Filed:   November 17, 2010




                                                 3